Title: The Marquis de Brétigney: Memorandum for the Commissioners, [after 28 May 1777]
From: Brétigney, Charles-François Sevelinges, marquis? de
To: 


This memorandum is the first appearance of an adventurous aristocrat, about whose background little seems to be known. He had been an officer in the garde du corps of the comte d’Artois, the King’s brother, and went to America for much the usual reasons. “Le desir de me faire connoitre, l’envie d’apprendre mon métier, et peut-etre l’envie encore de faire ma fortune militaire plus rapidement, tout cela m’a engagé de passer au service des Américains.” He must have had very considerable means, for he offers here to take ten officers with him at his own expense, along with arms and equipment for a corps of 130 men. He first broached his scheme in a memorandum that he left with Beaumarchais, who then approached Deane. In early June the Marquis and an intermediary, the abbé Le Clerc de St. Etrain, called on Deane but failed to see him; the abbé left what we believe was the present memorandum and a note asking for an appointment.
By Thursday, June 12, when the commissioners had accepted the proposal and planning was in its final stage, the Marquis wrote that three of his officers were to be presented to Franklin next Saturday, receive letters from him to Jonathan Williams, and go to Nantes the following day. On the 18th Brétigney, having heard from Montieu that he would have to hurry his departure, announced that he and the rest of his party would leave on Saturday the 21st, and requested a final interview. When Saturday came he wrote for the last time, asking Franklin to return by the bearer the letters of recommendation for his companions along with one for himself, about which he had spoken, that would enable him to keep the requisite order and discipline among his officers. The latter request elicited the letter to Washington below of the 21st, in which Franklin put responsibility on the Marquis for his companions’ conduct. The letter was not delivered, for the volunteers got as far as South Carolina and were then captured on their way north. Their vicissitudes will appear in later volumes.
 
Notte
[After May 28, 1777]
M. de Brétigney Capte. d’infanterie avec Rang de Lieutenant colonel a l’honneur de proposer a Messieurs les députés de faire passer a ses frais dix officiers qui veulent bien s’attacher a sa fortune et qui tous ont fait la guerre.

Le Projet de M. de Bretigney est de lever une troupe de chasseurs peu nombreuse, mais bien choisie et commandée par des officiers sages, instruits, et d’une Bravoure reconnue.
Pour rendre la levée de ce corps moins couteuse au Congrés, M. de Bretigney s’oblige d’armer et d’habiller 130 hommes encore a ses frais, en consequence il emporterat de france les armes et les uniformes necessaires.
M. de Beaumarchais a donné un mémoire deja presenté par M. de Bretigney; cet officier donnera a Monsieur Dean tous les Ecclaircissements possibles, M. de Beaumarchais d’ailleurs répondra de luy.
